DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 2-3 and 10-12 in the amendments filed 10/4/2021.

The notes that non-elected claim 9, which was restricted under 35 U.S.C. 121 and 372 as set forth in paragraphs 3-4 of the action mailed 10/16/2020, has been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the amendments to the specification and page 5 of the remarks filed 10/4/2021, with respect to the objection to the specification as set forth in paragraph 4 of the action mailed 9/16/2021, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments, see the claim amendments and page 6 of the remarks filed 10/4/2021, with respect to the rejection of claims 1-8 under 35 U.S.C. 112(b) as set forth in paragraphs 7-10 of the action mailed 9/16/2021, have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Applicant’s arguments, see the Terminal Disclaimer and pages 6-7 of the remarks filed 10/4/2021, with respect to the nonstatutory double patenting rejection of claims 1-8 over claims 1 and 7-17 of U.S. Patent No. 10/596780 B2 as set forth in paragraph 12 of the action mailed 9/16/2021, have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Applicant’s arguments, see the Terminal Disclaimer and pages 6-7 of the remarks filed 10/4/2021, with respect to the nonstatutory double patenting rejection of claims 1-8 over claims 1 and 5-17 of Copending Applicant No. 16/304863 as set forth in paragraph 13 of the action mailed 9/16/2021, have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference(s) is(are):

	US 2018/0194102 A1 to Lima et al. teaches composite nanofiber sheets that have been “infiltrated” with an adhesive polymer via the polymer flowing past a surface of the nanofiber sheet an into at least some of the spaces (plurality of pores) defined by the nanofibers (plurality of fibers) to form an adhesive nanofiber, and wherein some portions of the nanofibers in the sheet have been coated with at least one metal layer (metal coating on outer circumferential surfaces of the plurality of fibers) (abstract), which said adhesive polymer is a pressure-sensitive adhesive (PSA) (pressure-sensitive adhesive tape) (para 0005).

Lima does not appear to employ “fiber accumulation” to form the nanofiber sheets as nanofiber forest aligns the fibers parallel to one another (see para 0028 of Lima, for example), and not in manner that provides “pores” nor does Lima mention nonwovens (see para 0012-0014 of the specification as originally filed).  Lima does not teach or suggest that the infiltrating PSA is electrically conductive, nor that the PSA is configured to be electrically conductive by an applied pressure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/30/2021